Matter of Klugerman v New York City Dept. of Educ. (2016 NY Slip Op 01412)





Matter of Klugerman v New York City Dept. of Educ.


2016 NY Slip Op 01412


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


653397/13 330 329

[*1]In re Barry A. Klugerman, Petitioner-Appellant,
vNew York City Department of Education, et al., Respondents-Respondents.


Jacqueline M.H. Bukowski, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered November 13, 2014, which, upon reargument, granted respondents' cross motion to dismiss the petition as time-barred and to confirm the arbitration award, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered June 18, 2014, unanimously dismissed, without costs.	The petition was filed more than 90 days after the arbitration award was delivered to petitioner's union, his designated representative; accordingly, it is time-barred (CPLR 7511[a]; Matter of Case v Monroe Community Coll. , 89 NY2d 438, 443 [1997]).
Even if the petition were timely, petitioner lacks standing to seek vacatur of the arbitration award (see Chupka v Lorenz-Schneider Co. , 12 NY2d 1, 6 [1962], appeal dismissed 372 U.S. 227 [1963]).
We dismiss the appeal from the June 18, 2014 order. That order was superseded by the order entered November 13, 2014.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK